            Case 2:18-cv-01679-RDP Document 6 Filed 10/15/18 Page 1 of 3                                FILED
                                                                                               2018 Oct-15 PM 02:06
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

D. BLAINE LEEDS, DDS and                       )
SMILEDIRECTCLUB, LLC,                          )
                                               )
       Plaintiffs                              )
                                               )          Civil Action No. 2:18-cv-01679-TMP
       v.                                      )
                                               )
BOARD OF DENTAL EXAMINERS OF                   )
ALABAMA; ADOLPHUS M. JACKSON,                             JURY TRIAL DEMANDED
                                               )
DMD; T. GERALD WALKER, DMD;                    )
DOUGLAS BECKHAM, DMD; STEPHEN                  )
R. STRICKLIN, DMD; MARK R.                     )
MCILWAIN, DMD, MD; KEVIN M.                    )
SIMS, DMD, MS; SHERRY S.                       )
CAMPBELL, RDH, CDHC; individually              )
and in their official capacities as Members    )
of the Alabama Board of Dental Examiners,

       Defendants.

                       CORPORATE DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiff, SmileDirectGroup,

LLC (“SmileDirect”), submits the following Corporate Disclosure Statement:

       SmileDirectClub, LLC. SmileDirectClub, LLC is a wholly owned subsidiary of SDC
       Financial, LLC. No publicly held corporation owns 10% or more of the stock of
       SmileDirectClub, LLC.



                                                   Respectfully submitted,


                                                                s/ Matthew H. Lembke
                                                                 Matthew H. Lembke
        Case 2:18-cv-01679-RDP Document 6 Filed 10/15/18 Page 2 of 3



OF COUNSEL:
Matthew H. Lembke (ASB-3922-M53D)
David G. Hymer (ASB-3922-M53D)
Michael R. Pennington (ASB-0178-T63M)
Brad Robertson (ASB-3856-Z12S)
BRADLEY ARANT BOULT CUMMINGS LLP
1819 Fifth Avenue North
Birmingham, AL 35203-2119
Phone: (205) 521-8000
Facsimile: (205) 521-8800
mlembke@bradley.com
dhymer@bradley.com
mpennington@bradley.com
brobertson@bradley.com
          Case 2:18-cv-01679-RDP Document 6 Filed 10/15/18 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that I have this date served the above and foregoing on:

 Dr. Donna L. Dixon, Esq.
 Board of Dental Examiners of Alabama
 5146 Stadium Place Parkway
 Suite 112
 Hoover, Alabama 35244-4583


by placing copies of same in the United States Mail, first-class postage prepaid and addressed to
her regular mailing address, on this 15th day of October, 2018.


                                                              s/ Matthew H. Lembke
                                                                  OF COUNSEL
